 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE RODOLFO RIVAS,                                 No. 2:16-cv-2904 KJM AC P
12                        Petitioner,
13            v.                                          ORDER
14    SCOTT KERNAN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding through counsel, has filed a motion to remove his

18   attorney and allow him to proceed pro se. ECF No. 19. Because counsel is retained and was not

19   appointed by the court, the court has no involvement in the status of representation. If petitioner

20   no longer wants to be represented by his attorney, he must take the matter up with his attorney.

21   With regard to petitioner’s concerns that his attorney has not taken any action since the filing of

22   the traverse, petitioner is further advised that there is nothing for his attorney to do in this case

23   until the petition has been ruled on. The petition is submitted for decision and will be addressed

24   in due course. Finally, petitioner is advised that so long as he remains represented by counsel,

25   any further pro se filings will be disregarded.

26   ////

27   ////

28   ////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion to remove counsel,
 2   ECF No. 19, is denied.
 3   DATED: December 11, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
